DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, specifically Chen et al. (US Patent #11,297,521) teaches a wireless transmit/receive unit (WTRU) comprising: 
 	a transceiver (Col 11, lines 24-43); and 
 	a processor (Col 11, lines 24-43, mobile communication device 3-2 inherently has processor), wherein: the transceiver is configured to receive a radio resource control (RRC) message, wherein the RRC message comprises information that indicates an association between each of a plurality of beams (claim 1). 
 	Seo et al. (US Patent #8,818,442) teaches the RRC message comprises power information (Claims 3 and 13).  
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein the RRC message comprises information that indicates an association between each of a plurality of beams and power information; the transceiver is further configured to receive a trigger message; the processor is configured to select a beam in response to the received trigger message; and 
 	the transceiver is further configured to send a control channel transmission using a power level, wherein the power level is based on the power information mapped to the selected beam.
 	Regarding claim 10, the prior art of record, specifically Chen et al. (US Patent #11,297,521) teaches a method for use by a wireless transmit/receive unit (WTRU), the method comprising: 
 	receiving a radio resource control (RRC) message, wherein the RRC message comprises information that indicates an association between each of a plurality of beams (claim 1).
 	Seo et al. (US Patent #8,818,442) teaches the RRC message comprises power information (Claims 3 and 13).  
	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein the RRC message comprises information that indicates an association between each of a plurality of beams and power information; receiving a trigger message; selecting a beam in response to the received trigger message; and sending a control channel transmission using a power level, wherein the power level is based on the power information mapped to the selected beam.
Dependent claims 2-9 and 11-18 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noh et al. (US Patent #10,931,342), Lee et al. (US Patent #10,575,322), Yi et al. (US 2019/0103931), Nagaraja et al. (US 2018/0034611), Parkvall et al. (US 2017/0331670), Kim et al. (US 2016/0037452), Kim et al. (US 2015/0215944), and Kwak et al. (US Patent #7,209,749). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132